Citation Nr: 1029266	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in September 2007 and April 2009.  This 
matter was originally on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2007, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability 
other than PTSD.  The Board notes that service connection was 
granted for PTSD pursuant to an April 2009 Board decision.

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years, and it has already 
been remanded twice in the past.  Consequently, the Board wishes 
to assure the Veteran that it would not be remanding this case 
again unless it were essential for a full and fair adjudication 
of his claims.

Despite multiple attempts to develop the record, the record still 
contains conflicting medical opinions on the matter of whether 
the Veteran has a currently diagnosed psychiatric disability and, 
if so, whether that disability is related to his service or to 
service-connected disability.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  
When aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in order to warrant service connection on a secondary basis 
for the claimed psychiatric disorders on appeal, the evidence 
must show that the Veteran's service-connected disability either 
caused or aggravated the claimed disorders on appeal.

In April 1999, the RO received the Veteran's stressor statement.  
He stated that he was inducted into the Army on June 16, 2970, 
flown to Fayetteville, North Carolina (Fort Bragg), and processed 
into the unit C-10-2.  The Veteran stated that Drill Sergeant 
[redacted] whispered to the Veteran, "Boys like you die in 
Vietnam."  The Veteran also reported an incident when Sergeant 
[redacted], as he was passing out c-rations for supper after they 
were heated, placed a hot can in the Veteran's hand and then used 
his own hand to hold the Veteran's hand against the hot can.  
When the Veteran jerked away, Sergeant [redacted] threw the can to 
the ground and asked the Veteran if he was spastic and ordered 
him to the lean and rest position.  The Veteran stated that he 
went to his tent to eat and later became very ill and vomited.  
The Veteran contends that that night and many nights since that 
time, when he is stressed out, he has the same nightmare that he 
had that night ... that he is fighting with several Oriental men 
and that Drill Sergeant [redacted] is overseeing them fight the 
Veteran.  The Veteran stated that he told a fellow inductee, 
R.F., a life-long friend and neighbor, of the circumstances with 
Sergeant [redacted] while drinking on liberty.  The Veteran stated 
that R.F. actually observed the c-ration incident.

In support of his claim, the Veteran submitted a statement signed 
by R.F. which simply stated, "I thoroughly read the account of 
[the Veteran] regarding Drill Sergeant [redacted] and the 
incidents he detailed.  ... I am in total agreement as an 
eyewitness to the events as stated by [the Veteran]."

The Veteran's service treatment records show that the Veteran 
presented in September 1970 with complaints of transabdominal 
pain after eating, especially coca-cola or liquor.  No history of 
ulcer, melena, hematemesis.  The provider noted that the Veteran 
wanted "STS".  Impression was anxiety.

The Veteran testified in June 2003 that after basic training he 
never had trouble with other people, he was a good troop, and he 
never got into trouble.  

The Veteran testified in July 2007 that he did not seek treatment 
until the 1990s and never talked about "it" until 1997 or 1998.  
He was told to file a claim by his VA provider.  The Veteran 
testified that he did not write any letters home mentioning the 
incident and that he didn't tell anybody about the incident.  
However, in April 1999, the Veteran reported that he remembered 
writing to his cousin in Vietnam and telling him about the 
"strange chain of event" and that his cousin told him to 
disregard it and that most drill sergeants were jerks and that 
the Veteran would not be under his authority much longer.

With respect to the medical evidence of record, a July 1999 
letter authored by Ms. Bessler, Outpatient Therapist, notes that 
the Veteran began treatment with Jefferson Behavior Health 
Systems (JBHS) in February 1999 and that he presented for 
treatment for severe levels of anxiety including frequent panic 
attacks.  Ms. Bessler noted that the Veteran described nightmares 
that woke him in a state of extreme fear, panicky feelings, 
perspiration, rapid breathing, and inability to return to sleep 
and that these nightmares were always related to an experience in 
basic training in which he was harassed constantly by an 
intimidating officer while in training for duty in Vietnam.

Treatment records from JBHS indicate that in March 1999, the 
Veteran reported having repeat nightmares of incidents of private 
threats and harassment by a sergeant during military boot camp 
and of negative experiences in basic training for Vietnam and 
waking up in intense sweat.  In June 1999, the Veteran reported 
another occasion of "one of those nightmares" that involved 
content related to military experience and being startled awake 
and unable to sleep the rest of the night due to sweating and 
agitation.  In July 1999, the Veteran discussed nightmares every 
three months or so related to negative experience of drill 
sergeant while in basic training.  In August 1999, the Veteran 
reported having another night with waking up from nightmare with 
the same military attack theme and of being unable to get back to 
sleep and a two-hour panic attack.

VA medical records indicate assessments of panic disorder with 
agoraphobia, depression to due panic disorder, and r/o PTSD, 
military related.  In a June 2002 VA individual therapy note, the 
Veteran's treating psychiatrist, Dr. Wragg., noted that the 
Veteran was disappointed that his request for service connection 
for PTSD had been denied noting, "They said you ruled it out".  
The Veteran reiterated that the onset of his anxiety was 
associated with the exceptionally abusive treatment he received 
at the hands of one particular drill sergeant.  The assessment 
was panic disorder with agoraphobia and dysthymic disorder.  

In a November 2002 letter, Dr. Kaufmann, a private Ph. D. of 
Stress Care Associates, wrote that the Veteran was denied his 
claim for PTSD because he was unclear regarding the presence of a 
stressor.  Dr. Kaufmann noted that generally stressors are life 
threatening experiences; however, the Veteran did experience a 
series of events that were, in his perception, a threat to his 
life.  Dr. Kaufmann noted that the Veteran genuinely believed 
that he was going to be killed and was filled with fear and 
helplessness, and that this stressor was imposed via a drill 
sergeant who verbalized that the Veteran was going to die and 
indeed did things like burning him.  Dr. Kaufmann noted that when 
the Veteran discussed these past events, the anxiety recurred 
and, at times, reached hysterical proportions.

In a March 2003 letter, Dr. Gordon, Assistant Professor of 
Medicine, University of Pittsburgh School of Medicine, noted that 
the Veteran had been under his care for two years at in the 
Primary Care service line at the VA Pittsburgh Healthcare System 
and that during his time in Primary Care, the Veteran had been 
repeatedly diagnosed with panic attacks with agoraphobia, 
dysthymic disorder, and major depression.  Dr. Gordon noted that 
the Veteran had also received psychiatric care with Dr. Wragg at 
the Primary Care service line and the Dr. Wragg indicated 
triggers of military service that complicated the Veteran's state 
of health.  Dr. Gordon noted that in repeated notes, Dr. Wragg 
was contemplating a diagnosis of PTSD related to military 
service.  Dr. Gordon stated that he could find no evidence that 
Dr. Wragg had "ruled out" PTSD; rather that she was considering 
the diagnosis or to "rule out" the diagnosis.  Dr. Gordon 
noted, "In fact, in my notes during 2002 I discussed with the 
patient and both Dr. Wragg and I were not "ruling out" PTSD as 
a primary diagnosis.

Dr. Gordon stated that it was his professional opinion that the 
Veteran had serious stressors secondary to his military service 
and that these stressors had contributed to his decline in health 
over the years.  Dr. Gordon noted that the Veteran would likely 
meet the diagnostic requirement for PTSD.  

The Veteran underwent a VA examination in December 2003.  The 
Veteran reported frequent nightmares of a sergeant who was 
telling him that he might die in Vietnam and that "he was 
squeezing his hands between a hot can and his hands.  He got 
first- and second-degree burns."  The Veteran reported that he 
has frequent "bad dreams" where the sergeant was working with 
the enemy and coming after him.  The Veteran reported that he was 
exposed to constant harassment and mental abuse by the drill 
sergeant who told him he would die in Vietnam.  The Veteran 
reported that the drill sergeant had two tours of duty, that he 
constantly picked the Veteran out of the recruits, and that one 
time when the Veteran tried to pick up a hot food can, the 
sergeant squeezed the Veteran's hand between his own two hands 
and the Veteran sustained burns.  The Veteran reported that 
developed nightmares of the sergeant constantly harassing him and 
nightmares that the sergeant was working on training the enemy 
and the enemy coming after him.  The Veteran also reported that 
he was extremely fearful that he might die in Vietnam as two of 
his cousins came back injured and he heard that the neighbor boy 
was killed in Vietnam.

The examiner noted that the Veteran's level of traumatic stressor 
was considered to be moderate based on the severity of the 
incident and noted that it appeared that the Veteran's nightmares 
and his response to the traumatic event were caused by his 
mistreatment by the drill instructor during recruit training.  
The examiner noted that the Veteran meets the DSM-IV criteria.    
The Veteran was diagnosed with recurrent PTSD, dysthymic 
disorder, and panic disorder without agoraphobia.  The examiner 
noted that the PTSD had the earliest onset following by the panic 
disorder and dysthymic disorder and that these conditions were 
associated with others.   

In what was an attempt to resolve the matter of whether or not 
the Veteran's other psychiatric diagnoses were related to service 
or to service-connected PTSD, the Board remanded the case for the 
Veteran to undergo additional VA examination.

In January 2010, the Veteran underwent VA examination by Dr. 
Perconte, Ph.D.  The claims file was reviewed, and the Veteran 
was interviewed and underwent psychological testing.  
Specifically the Veteran was administered the Mississippi Scale 
for Combat-Related PTSD, the Impact of Events Scale Revised, the 
Beck Depression Inventory II, and the SCL-90-R.

The Diagnostic Impression included Alcohol Abuse, unrelated to 
military service on Axis I.  Axis II and II were deferred.  

Dr. Perconte stated, 

Note that the specific question asked in this 
examination pertains to whether or not any current 
psychiatric disorder other than PTSD is related to the 
symptoms documented during the Veteran's active duty 
service or to service-connected post traumatic stress 
disorder.  The results of the current evaluation 
clearly indicate that the Veteran does not meet 
criteria for diagnosis of post traumatic stress 
disorder.  A full criteria for post traumatic stress 
disorder was conducted at this time given the 
importance of creating a nexus between PTSD 
symptomatology and other mental disorders.  The result 
of this evaluation clearly indicates that, first, the 
Veteran does not and never has met clinical criteria, 
according to DSM-IV, for exposure to a traumatic 
stressor.  Previous indications to the contrary are in 
complete error and represent a complete 
misunderstanding of the DSM-IV criteria.  The Veteran 
was not in a situation where his life was threatened 
or endangered, and he suffered no threat to physical 
integrity.  He did not witness others being harmed.  
The event he described resulted in no physical damage 
by the Veteran's own report this date and in no way 
impaired his physical functioning, or in fact, his 
psychological functioning throughout the remainder of 
service.  The Veteran, after boot camp, reported 
satisfactory service performance and satisfactory 
adjustment.  Historically, the Veteran appears to have 
had problems with alcohol abuse, but reported no other 
symptomatology until he applied for social security 
disability in 1992, at which time he reported to the 
examiner that he had been encouraged to seek service 
connection through the VA.  The Veteran, himself, did 
not seek psychiatric treatment of any kind until 2000, 
when he was seen by Dr. Wragg, who did not diagnose 
the Veteran with PTSD, but diagnosed and treated the 
Veteran for panic disorder with agoraphobia and 
dysthymic disorder.

Thus, In terms of a traumatic stressor, there is no 
evidence to suggest that the Veteran has, at any time, 
met the clinical criteria of criterion A for exposure 
to a traumatic stressor.  Furthermore, the Veteran 
clearly does not meet symptom criteria for PTSD, nor 
is there evidence from his treatment provider from 
2000 to 2002 that he met criteria at that time as 
well.  There are no reports of intrusive recollections 
of a trauma and no indications of hyper vigilance, 
hyper alertness, or physiological arousal.  Even with 
what was clearly exaggerated responses on 
psychological testing, the Veteran still did not meet 
the cutoff for diagnosis of PTSD on the Mississippi 
Scale for PTSD.  During the current evaluation, the 
Veteran provides no evidence of PTSD symptomatology of 
any kind.  He reports of occasional nightmares consist 
of images that are unrelated to his military service, 
specifically hand-to-hand combat with an oriental, 
which has no relationship with his alleged traumatic 
experiences.

Given that the Veteran clearly does not and had not 
met criteria for diagnosis of post traumatic stress 
disorder, but has only been given this diagnosis in 
error by others who have not completed a thorough and 
appropriate evaluation, there can be no link between 
the Veteran's post traumatic stress disorder and 
military service and later reported symptomatology.  
However, it must also be noted that the Veteran 
verbally does not report symptom criteria of any AXIS 
I diagnosis other than alcohol abuse.  The Veteran, at 
this time, neither reports nor gives behavioral 
evidence of panic disorder with agoraphobia and, by 
his own report, goes out daily for lunch and meals at 
local restaurants, which he expressed no difficulty or 
problems.  When given the opportunity to report 
current symptomatology, there was no indication of 
anxiety or depression, nor of depressed mood.  The 
Veteran does report being irritated with the VA and 
the process of compensation, but otherwise reports no 
specific psychiatric symptoms that would meet criteria 
for an Axis I diagnosis.  While the Veteran does 
describe himself as something of a loner, this is 
something he, himself, admits has been a lifetime 
characteristic.

Thus, in response to the specific question on which 
the undersigned is asked to opine, the following 
things must be noted:

1.	 There is no evidence for a diagnosis of post 
traumatic stress disorder.  This diagnosis has been 
made entirely in the past without appropriate 
stressor and symptom evaluation and the Veteran 
does not and has not met symptom criteria for PTSD.
2.	The Veteran does not meet symptom criteria for any 
other diagnosis at this time other than alcohol 
abuse, which is unrelated to his military service.  
The Veteran's previous reports of anxiety and 
depression appear to have had their onset in the 
1990s when he left work and in no way are related 
to his military service.  If present, they clearly 
were not related to a post traumatic stress 
disorder; however, this appears to be irrelevant at 
the present time and the Veteran is not reporting 
psychiatric symptoms of any kind other than 
frustration with the compensation process and 
excessive alcohol use.  His alcohol use is not 
related to or caused by in any way the Veteran's 
military service.  Thus, there are no "symptoms or 
diagnosis other than post traumatic stress 
disorder: which can be related to either post 
traumatic stress disorder or the Veteran's military 
service.  If symptoms were reported, in the opinion 
of this examiner, these symptoms would be entirely 
unlikely to be related to his military service in 
any fashion.

The Veteran reports no pre military or post military 
history of trauma as noted.  The Veteran reports no 
incidences of reckless or impulsive behaviors.  The 
Veteran is capable of managing his funds in his own 
best interest and is capable of attending to 
activities of daily living without prompting or 
assistance.  There is no evidence of impairment in 
communication secondary to psychiatric or 
psychological problems.  The Veteran remains 
employable for psychiatric purposes and would not 
require special accommodations in schedule or work 
type in order to allow him to maintain employment for 
psychiatric reasons.

The Board finds that the medical opinion evidence is insufficient 
to resolve the Veteran's claim.

While there are multiple psychiatric diagnoses of record 
including PTSD, dysthymic disorder, and panic disorder, the 
January 2010 medical opinion indicates that the Veteran had no 
diagnosis of PTSD or any other psychiatric disorder except for 
alcohol abuse.  

Under these circumstances, the Board finds that further 
examination of the Veteran and panel opinion, by at least two 
psychiatric professionals (psychologists or psychiatrists), is 
needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The panel 
should provide a definitive medical opinion as to whether the 
Veteran has a currently diagnosed acquired psychiatric disability 
and, if so, whether any disability is related to service. In 
providing the requested opinion, the panel should specifically 
consider and discuss medical opinions noted above.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he 
has received any VA or non-VA medical treatment for 
any psychiatric disorder that is not evidenced by the 
current record.  If so, the Veteran should be provided 
with the necessary authorizations for the release of 
any treatment records not currently on file.  These 
records should then be obtained and associated with 
the claims folder.  The Veteran should be advised that 
he may also submit any evidence or further argument 
relative to the claim at issue.

2.  After the above development is completed, the 
Veteran should be afforded  VA psychiatric 
examination, by a panel of at least two psychiatric 
professionals (psychologists or psychiatrists) who 
have not previously examined the Veteran.  The entire 
claims file, to include a complete copy of the REMAND, 
must be made available to each psychiatrist or 
psychologist designated to examine the Veteran, and 
the single report of examination should include 
discussion of the Veteran's documented medical history 
and assertions.  All appropriate tests and studies 
should be accomplished (with all results made 
available to the examining psychologists or 
psychiatrists prior to the completion of their 
report), and all clinical findings should be reported 
in detail.

In a single, collaborative report, the panel should 
clearly identify whether the Veteran has current 
psychiatric disability.  If so, with respect to each 
such diagnosed disability, the panel should provide an 
opinion, consistent with sound medical judgment, as to 
whether it is at least as likely as not that the 
disability had its onset in service, is otherwise 
related to service or is proximately due to or been 
chronically worsened by service-connected disability, 
including PTSD for which service connection has been 
established.

It would be helpful if the examiners would use the 
following language, as may be appropriate:  "more 
likely than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, 
it means that the weight of medical evidence both for 
and against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The examiner 
should provide a complete rationale for any opinion 
provided.

In rendering an opinion, the panel should specifically 
consider and discuss the medical opinions of Ms. 
Bessler, Dr. Wragg, Dr. Kaufman, Dr. Gordon, the 
December 2003 VA Examiner Makino, and Dr. Perconte..

The panel should set forth all examination findings, 
together with a complete rationale for the conclusions 
reached, in a printed (typewritten) report. 

3.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


